Berry, J.
This is an action for libel, in which a new trial was granted by the trial court upon the ground that the damages ($5,000) awarded to the plaintiff by the jury were excessive. The statute confers express authority upon the diátriet court to grant a new trial for “excessive damages appearing to have been given under the inñuencéof passion or prejudice.” (Gen. St. 1878, c. 66, § 253.) This implies a duty on the part of such court to sometimes overrule and set aside the verdict of a jury on that ground. To warrant this, however, the damages must be not merely more than the court would have awarded if it had tried the case, but they must (especially in an action for defamation) so greatly and grossly exceed what would be adequate in the judgment of the court, that they cannot reasonably be accounted for, except upon the theory that they were awarded, not in a judicial frame of mind, but under the influence of passion, — that is to say, of excited feeling, rather than of sober judgment; or of prejudice, — that is to say, of a state of mind partial to the successful party, or unfair to the other. The damages must be so exorbitant as to shock the sense of the court, and satisfy it that, after making just allowance for difference of opinion among fair-minded men, they cannot be accounted for except upon the theory that in the particular-case the proper fair-mindedness was wanting. Worster v. Prop’rs Canal Bridge, 16 Pick. 541; Townshend on Sland. & Lib. § 293, and cases cited; Kinsey v. Walace, 36 Cal. 462; Cook v. Cook, 36 U. C. Q. B. 553; Potter v. Tompson, 22 Barb. 87; Odgers on Lib. & Sland. 291; 1 Sutherland on Damages, 810; Hilliard on New Trials, c. 17, § 39; Hayne on New Trials, 265; 3 Grah. & Wat. on New Trials,, c. 13.
*222It must be confessed that this expression of the principles upon which new trials should be granted for excessive damages is somewhat general and at large; but these are substantially the principles enunciated by text-writers and in the adjudged cases; and the subject is one which, from its very nature, hardly admits of more specific treatment. A motion for a new trial on this, as on some other grounds, appeals in a measure to the discretion of the trial court. Duffield v. Tobin, 20 Ga. 428; 3 Grah. & Wat. N. T. 1127 et seq., and cases cited. This does not mean that the motion is to be granted or denied at the mere pleasure or fancy or feeling of the court, but that, the matter being one which cannot be determined by the application of definite and precise rules, it is to be acted upon in the exercise of a sound practical j udgment, in view of all the relevant facts of the particular case, or, to use a current expression, in view of the “whole situation.” When, then, the propriety of an order granting a new trial for excessive damages comes before an appellate court for review, the question is not precisely that presented to the trial court, as above indicated, but whether it clearly appears (for here, as elsewhere, error must appear affirmatively, and every presumption is against it) that the trial court abused its sound discretion; or, as more fully stated, that it failed to exercise a sound practical judgment upon all the relevant facts before it.
Applying these views to the case in hand, we are forced to the conclusion that the order granting a new trial should be affirmed. We have no intention (especially as there is to be a new trial) of entering in this opinion into any detailed consideration of the testimony or its effect. But, after a careful perusal of the settled case, and due consideration of the suggestions of counsel, we find ourselves utterly unable to say that the learned district judge erred in the exercise of his discretionary authority to grant or refuse a new trial. On the contrary, it seems to us that the reasons for his action, as set forth in his memorandum — such as the absence of actual malice, the apparent good faith of the reporter, the character of the charge, the want of allegations and evidence of special damage — are of no inconsiderable weight.
It is to be remembered that in determining upon an application for *223a new trial on the ground of an excessive verdict, as on other grounds, the trial j udge occupies a position of practical advantage over an appellate court, especially when, as in this instance, the plaintiff is one of his own principal witnesses. There is a certain atmosphere of the case and trial, well known to the profession, which cannot be put upon paper. Upon all these considerations we find ourselves unable to conclude that there was any failure on the part of the judge below to exercise the proper, sound, practical judgment upon all the Relevant facts of the case before him.
What is said in Wilcox v. Landberg, 30 Minn. 93, upon the point that an appellate court will not necessarily sustain an order granting a second or third new trial, because it has sustained one granting a first, although the facts may be substantially the same, has no application to this appeal. At the first of the two former trials of this •case, the verdict was not set aside on the ground of excessive damages. At the second trial the jury failed to agree. The third trial, being that upon which the order now before us was made, appears, -then, to be the first upon which a new trial has been granted for excessive damages.
These conclusions would dispose of the case, but with reference to a future trial we observe that, as held in this case when it was here before, (30 Minn. 41,) libels like that here charged are actionable per se, and neither proof of special damage or actual malice is necessary to the maintenance of'an action therefor. The words complained of impute negligence to the plaintiff in his profession as a physician. The rule is well settled that where defamatory words are falsely .spoken or written of one in his profession, prejudice to him, and malice on the part of the defamer, are implied in law. Cooley on Torts, 196; Bigelow on Torts, 38, 40, 46; Simmons v. Holster, 13 Minn. 232, (249;) Folkard’s Starkie, Sland. & Lib. § 188; Ingram v. Lawson, 6 Bing. N. C. 212.
Order affirmed.